Title: To George Washington from Dumas, 27 February 1798
From: Dumas, Gabriel-Mathieu (Guillaume-Mathieu), comte de
To: Washington, George



Sir,
⟨Tremsbüttel in the dutchy of Holstein⟩⟨the 27th of February⟩ 1798.

I receive, but this very moment, the Favour of your Excellency’s Letter of the 24 of june Last; Genl Marshal has been so kind as to transmitt it to me as soon as he Could discover, my Retiring-place; for this I am much endebted to the Gentln whose introduction and Acquaintance you intended to honour me with. it should had been a blessing for me, to welcome your Friends, the Envoys of our american fellow-Citizens, with those hospitable Feelings they were intitled to, and had Reason to expect from every good Frenchman. Such a Blessing God deny’d: after an unsuccessful opposing to Tyranny and a very narow Escape from it’s Jaws, I lament the Fate of my bleeding, and shamefully subdued Country.
The Approbation and particular Esteem of your Excellency are at once a Relief and a Reward for a true Friend to Liberty who suffers for it’s sake: Those Feelings has Lafayette experienced in the highest Degree, and in such Exilii Decorum I would rival our worthy Friend. his inclosing the present will sufficiently inform your Excellency of our mutual Satisfaction in meeting in this hospitable Country where the Wisdom of Government and the morality of the People shine the more through the Clouds of the allover-spred Corruption. I will not repeat particular Circumstances to you already known, I had but a small Share in the Restoration of Genl La Fayette and his Family to their Liberty, but however a sufficient one to grace with a soft Remembering the very last Exertions

of mine in public Station before the rash Dissolving of the Legislative Body.
I did Myself the honour of waiting upon Genl Pinckney on his first coming up to Paris, and join’d with my Friends (as far as it was in our Province) to make amends for the shocking manner in which his Character, and I will venture to say, the Public Faith were abused in his Person. I could have done more this time and it has been to me a heart felt Disappointmt to be suddenly deprived of the Long since planed Satisfaction of bringing a helpful hand in the Adjusting the Differences which exist so unfortunately between the two Nations. ever since the Beginning of the Dispute in the year 1792 (the Epoch of our first Proscription) I follow’d the gloomy Track in the News-Papers during my long Retirement from public Business. I never approved of any sort of Inducement, of any public or secret Endeavours to involve the U.S. of America in the Calamities of the War; I looked at those Transactions, if they may be so called, as utterly unjust from our Part, and on both Sides impolitick.
that we had lately a fair Prospect to have the Matter settled on equal Terms, Your Excellency knows better than I could properly explain in the narow Compass of this Letter; I do flatter myself that in enumerating amongst the French the most steady Friends to the american Cause, the Citizens the Freemen of both Nations, my name more than once was recalled to your Kind Remembering.
What now can be expected is no more in the Hands of Men; we must under the Scourge of Providence run the shameful Race of tyrannical Power—would not the concerns of a tender Wife, of a sweet young Family forcibly detain me on this Side of the Atlantick I should seek for a new Mother-Country, where under your paternal Protecting I would feel myself quite at home. I have the honour to be most respectfully, Sir, Your Most Obedient Servant

Elias Funck [Dumas]

